DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are cancelled. A complete action on the merits of pending claims 21-40 appears herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 respectively of U.S. Patent No. 10,653,475. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe electrosurgical forceps comprising overlapping claimed subject matter with minor differences discussed below:
Regarding claim 21, one of ordinary skill in the art would recognize that:
The claim limitation “a pivot pin” in claim 1 of U.S. Patent No. 10,653,475 would read on the claim limitation “a linkage” in the present application.
The knife deployment mechanism comprising a trigger being configured to “move the knife between a retracted position and an extended position” in claims 1 and 4 of U.S. Patent No. 10,653,475 would read on the claim limitation “the trigger configured to move the knife to cut tissue disposed within the jaw members” in the present application as moving the knife to an extended position could cause the knife to cut tissue disposed within the jaw members.
Regarding claims 22-27, and 32-37 and 40, the claimed limitations in claims 27-24, and 32-37, and 40 of the present application mirrors claim limitations in at least claim 1 of U.S. Patent No. 10,653,475.
Regarding claims 28 and 29, one of ordinary skill in the art would recognize that:
The claimed “pivot pin” in at least claim 1 of U.S. Patent No. 10,653,475 would read on the claim limitation “the linkage including a post extending therefrom configured to pivotably couple the linkage to the knife” at least in that the pivot pin would have a cylindrical shape.
Regarding claim 30, the claim limitations in at least claim 7 of U.S. Patent No. 10,653,475 would read on the claimed limitations in claim 30 of the present application, at least in that the cantilever arm described in claim 7 of U.S. Patent No. 10,653,475 is engaging at least one of the first or second shafts via the extending finger.
Regarding claims 31 and 39, one of ordinary skill in the art would recognize that:
The claim limitation “the shafts configured to rotate about a pivot to move the jaw members” in claim 1 of U.S. Patent No. 10,653,475 would read on the claim limitation “the shafts configured to move relative to each other to move the jaw members” of the present application.
The knife deployment mechanism configured to “move the knife between a retracted position and an extended position” in claim 1 of U.S. Patent No. 10,653,475 would read on the claim limitation “the knife deployment mechanism configured to move the knife to cut tissue disposed within the jaw members” in the present application, as moving the knife to an extended position could cause the knife to cut tissue disposed within the jaw members.
Regarding claim 38, the claimed limitations in claim 38 of the present application mirrors claim limitations in at least claim 4 of U.S. Patent No. 10,653,475.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794